Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00949-CV

                               IN THE INTEREST OF J.C.R.

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA02916
                    Honorable Richard Garcia, Associate Judge Presiding

      BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order terminating
Appellant Diana H.’s parental rights is AFFIRMED. No costs of appeal are assessed against
Appellant Diana H.

       SIGNED May 15, 2019.


                                               _____________________________
                                               Liza A. Rodriguez, Justice